Name: Commission Regulation (EEC) No 3064/86 of 7 October 1986 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: trade policy;  food technology;  agricultural activity;  processed agricultural produce
 Date Published: nan

 8 . 10 . 86 Official Journal of the European Communities No L 285/ 11 COMMISSION REGULATION (EEC) No 3064/86 of 7 October 1986 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (2), and in particular Article 7a thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 concerning monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2502/86 (4), and in particular Article 12 thereof, 2 . In Article 4 'with a view to its incorporation is replaced by 'or into a mixture as referred to in Article 6 ( 1 ) (a) with a view to incorporation'. 3 . In Article 5 'after processing into concentrated butter' is replaced by 'after processing into a mixture as referred to in Article 6 ( 1 ) (a) or into concentrated butter'. 4 . The heading of Title II is replaced by the following : 'Conditions relating to the processing of butter into concentrated butter or into a mixture '. 5 . In Article 6 : Whereas Commission Regulation (EEC) No 2409/86 (5) provides that, prior to its incorporation in compound feedingstuffs, the butter purchased must be processed into concentrated butter ; whereas, in order for this measure for the disposal of stocks to be as effective as possible, provision should be made for a first formula whereby the butter can be either concentrated or incorporated in a mixture prior to the manufacture of compound feeding ­ stuffs , and an alternative formula whereby the butter purchased can be denatured by incorporating a certain percentage of butter in biological material of animal origin or recovered oils and fats ; whereas this choice of possible uses for butter under the rules should enable them to meet the requirements of the various feeding ­ stuffs ' manufacturing processes ; whereas Regulation (EEC) No 2409/86 should therefore be amended accordingly ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman ,  paragraph 1 is replaced by the following : ' 1 . The total quantity of butter awarded must be processed in an establishment approved for that purpose in accordance with paragraph 3 by the Member State on whose territory the said establishment is situated : (a) either, and without prejudice to paragraph 2, into a mixture intended for the manufacture of compound feedingstuffs, hereinafter referred to as a "premixture" ; (b) or, to the exclusion of any other treatment or addition and without prejudice to paragraph 2, into concentrated butter with a fat content of not less than 99,8 % , and must yield at least 100 kilograms of concentrated butter per :  122,5 kilograms of butter used where the fat content of the butter sold is 82 % or more ,  125,5 kilograms of butter used where the fat content of the butter sold is less than 82 % .',  in paragraph 2 the introductory phrase of the first subparagraph is replaced by the following : '2 . During processing of the butter into a premixture or into concentrated butter, to the exclusion of any other treatment except neutrali ­ zation or deodorization or addition except anti ­ oxidants and in the same establishment, the following may be incorporated in and distributed evenly throughout 100 kilograms of butter or concentrated butter after these possible treatments or additions :',  in paragraph 3 (c) 'concentrated butter' is replaced by 'concentrated butter or premixture', HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2409/86 is hereby amended as follows : 1 . In Article 3 'which supply the food industry' is deleted . (') OJ No L 169 , 18 . 7 . 1968 , p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 5 . (3) OJ No L 164, 24 . 6 . 1985, p. 6 . (*) OJ No L 219, 6 . 8 . 1986, p. 8 . 0 OJ No L 208 , 31 . 7 . 1986, p. 29 . No L 285/ 12 Official Journal of the European Communities 8 . 10 . 86 zione negli alimenti composti per animali  regolamento (CEE) n . 2409/86  Boterconcentraat of mengsel van oliÃ «n en vetten of voormengsel uitsluitend bestemd voor bijmen ­ ging in mengvoeder  Verordening (EEG) nr. 2409/86  Manteiga concentrada ou mistura de matÃ ©rias gordas ou prÃ ©-mistura, destinada exclusivamente Ã incorporaÃ §Ã £o nos alimentos compostos para animais  Regulamento (CEE) n ? 2409/86 .  in paragraph 4 If the establishment also processes butter' is replaced by the following : ' If the establishment processes butter into concentrated butter under this Regulation and also processes butter'. 6 . In Article 7 :  'or into a premixture' is added to the fifst subpara ­ graph of paragraph 1 ,  in paragraph 2 'into concentrated butter' and the equivalent words are deleted in all the statements listed,  the following paragraph 3 is added : '3 . The rules which require the use of refriger ­ ated vehicles shall not apply to the transport of the butter referred to in Article 1 .' 7 . Article 8 is replaced by the following : 'Article 8 If the processing of the butter into concentrated butter or a premixture on the one hand and the incorporation of the concentrated butter, whether pure or in the form of a mixture of fatty substances in compound feedingstuffs , or in a mixture intended for the manufacture of such feedingstuffs , on the other, are not carried out in the same place, the concen ­ trated butter or premixture shall be transported in tanks or containers sealed by the competent bodies and bearing one or more of the following statements in letters not less than five centimetres high : Where any of the products referred to in Article 6 (2) have been added to the concentrated butter or premixture , the said tanks or containers need not be sealed .' 8 . In Article 9 :  in the second subparagraph of paragraph 1 'mixture ' is replaced by 'premixture',  in paragraph 3 'mixture ' is in each case replaced by 'premixture ',  'including the butterfat content' is added to para ­ graph 3 . 9 . In Article 14 :  in point 1 :  in the first subparagraph ' into concentrated butter' is replaced by ' into concentrated butter or into a premixture ',  the second subparagraph is replaced by the following : 'The inspections shall relate to the conditions of manufacture and the quantity and composi ­ tion of the product obtained by reference to the butter used . They shall entail the taking of samples of the concentrated butter or premix ­ ture and, where appropriate , of the other fatty substances used for each batch , in order to determine the composition of each batch .',  in the fourth subparagraph 'concentrated butter' is replaced by 'concentrated butter or premixture ',  point 2 is replaced by the following : '2 . Verification of the use of the concentrated butter or premixture in the manufacture of compound feedingstuffs shall entail at least the following procedures : (a) the undertakings concerned shall be subjected to on-the-spot inspections rela ­ ting to the conditions of manufacture of compound feedingstuffs, the butterfat content of which shall be determined by means of the following :  analysis of the fatty substances used so as to determine their composition ,  Mantequilla concentrada o mezcla de materias grasas o pre-mezcla, destinada exclusivamente a la incorporaciÃ ³n en los piensos compuestos para animales  Reglamento (CEE) n ° 2409/86  Koncentreret smÃ ¸r eller fedtblanding eller forblanding bestemt udelukkende til iblanding i foderblandinger  forordning (EÃF) nr. 2409/86  Butterfett, Fettmischung oder Vormischung aus ­ schlieÃ lich zur Beimengung in Mischfutter  Verordnung (EWG) Nr. 2409/86  Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ Ã ® Ã ¼Ã µÃ ¯Ã ³Ã ¼Ã ± Ã »Ã ¹ÃÃ ±Ã Ã Ã ½ Ã ¿Ã Ã Ã ¹Ã Ã ½ Ã ® Ã ±Ã Ã Ã ¹Ã ºÃ  Ã ¼Ã µÃ ¯Ã ³Ã ¼Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ±ÃÃ ¿ ­ Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã Ã ¹Ã  Ã Ã Ã ½Ã ¸Ã µÃ Ã µÃ  Ã ¶Ã Ã ¿Ã Ã Ã ¿Ã Ã ­Ã   Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2409/86  Concentrated butter or mixture of fatty substances or premixture intended exclusively for incorpora ­ tion in compound feedingstuffs  Regulation (EEC) No 2409/86  Beurre concentrÃ © ou melange de matiere grasses ou prÃ ©mÃ ©lange, destinÃ © exclusivement Ã l'incorpo ­ ration dans les aliments composÃ ©s pour animaux  rÃ ¨glement (CEE) n0 2409/86  Burro concentrato o miscela di materie grasse o premiscela, destinato esclusivamente all'incorpora ­ 8 . 10 . 86 Official Journal of the European Communities No L 285/ 13 following the closing date for the submission of tenders in response to the individual invitation to tender as referred to in Article 17 : (a) either in fat obtained from biological material of animal origin with which the entire quantity of the butter purchased must first be mixed in a proportion not exceeding 8 % by weight ; or (b) in recovered oils and fats from catering establish ­ ments or the food industry, which must weigh at least twice as much as the quantity of butter incorporated . 2 . The butter referred to in Article 1 shall remain in its original wrapping until it is used for denaturing in accordance with paragraph 1 . It shall be accompanied by a list of packages enabling the butter to be identified. The provisions requiring the use of refrigerated trans ­ port shall not apply to the transport of the butter referred to in Article 1 . The wrappings of butter removed from storage shall bear one or more of the following statements in clear and legible lettering :  Mantequilla destinada a ser desnaturalizada  Reglamento (CEE) n ° 2409/86  supervision of products entering and leaving the undertaking. Such inspection shall entail the taking of samples save where the butterfat content has already been determined as a result of the inspections carried out pursuant to paragraph 1 . The tolerances referred to in the provi ­ sions adopted pursuant to Directive 79/373/EEC shall not apply. Such inspections shall be performed :  on each batch of manufactured product, where the concentrated butter or premixture used has not been subjected to the addition of any of the products referred to in Article 6 (2),  frequently and without notice, de ­ pending on the manufacturing programme, and not less than once every 14 days of manufacture, where the concentrated butter or premixture used has been subjected to the addition of any of the products referred to in Article 6 (2) ; (b) the inspections referred to in (a) shall be supplemented periodically, depending on the quantities manufactured, by a thorough examination of and spot-checks on the commercial documents and amounts referred to in Article 13 (3).',  the following point 3 is added : '3 . Where the results obtained from inspections of different types diverge, the butterfat content shall be determined :  provisionally, on the basis of the lowest result,  definitively, on the basis of a thorough supplementary examination of commer ­ cial documents and accounts .' 10 . The following Title IVa is inserted : TITLE IVA Conditions relating to the denaturing of butter Article 1 5a 1 . Tenderers, as defined in Article 3 , may take part in the tendering procedure without fulfilling the conditions laid down in Article 4, Titles II and III and in Article 14 if they undertake in writing to denature, within the Community, the butter purchased by incorporating it within 60 days  SmÃ ¸r bestemt til denaturering  forordning (EÃF) nr. 2409/86 -  Zu denaturierende Butter  Verordnung (EWG) nr. 2409/86  Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ¿Ã Ã Ã ¯Ã Ã Ã ·  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã .) Ã ±Ã Ã ¹Ã ¸. 2409/86  Butter for denaturing  Regulation (EEC) No 2409/86  Beurre destinÃ © Ã Ã ªtre dÃ ©nature  rÃ ¨glement (CEE) n0 2409/86  Burro destinato ad essere denaturato  regola ­ mento (CEE) n . 2409/86  Boter bestemd voor denaturering  Verordening (EEG) nr. 2409/86  Manteiga destinada a ser desnaturada  Regula ­ mento (CEE) n? 2409/86 . 3 . The butter shall be denatured in an establish ­ ment approved for that purpose by the Member State on whose territory the said establishment is situated . Approval may only be granted to an establishment which :  has the appropriate technical facilities to ensure the leak-tightness of the denaturing process and to enable heat treatment to be applied during the operations for 90 minutes at not less than 100 °C, including 30 minutes at 130 °C, or any other No L 285/ 14 Official Journal of the European Communities 8 . 10 . 86 into a premixture and, where appropriate , the addition ',  a second subparagraph is added as follows : 'Where the butter purchased is to be denatured, the processing security is intended to guarantee fulfilment of the principal requirement concer ­ ning its denaturing until the finished product stage in accordance with Article 15a (4).',  in paragraph 3 , 'The minimum selling price' is replaced by 'The minimum selling prices'. 14. Article 22 ( 1 ) is replaced by the following : ' 1 . A tender shall be rejected if the price offered is lower than the minimum price fixed for the indivi ­ dual invitation to tender and relating to either the processing or the denaturing formula, account being taken of the fat content of the butter in question .' 15 . In Article 26 ( 1 ):  the second indent of the first subparagraph is replaced by the following : '  shall comply with either Titles I , II , III and IV and the first subparagraph of paragraphs 2 and 3 of Article 21 or with Article 3 , Article 15a and the second subparagraph of para ­ graphs 2 and 3 of Article 21 .',  the second subparagraph is replaced by the following : 'The period of 120 days referred to in Article 4 and the period of 60 days referred to in Article 15a ( 1 ) shall run from the date on which the contract is concluded.' temperature/time relation which can provide at least equivalent results . However, heat treatment may be reduced to a temperature not lower than 100 °C for 60 minutes in the case referred to in paragraph 1 (b),  undertakes to forward its manufacturing programme, in accordance with the arrangements decided on by the Member State concerned, to the agency responsible for supervision . 4 . The Member State on whose territory denatu ­ ring takes place shall , in accordance with the arrange ­ ments it decides on , exercise on-the-spot supervision of the use of the entire quantity of the purchased butter for denaturing. This supervision shall be supplemented at the end of the process by spot checks , according to the quantity manufactured, designed to establish that the finished fatty product is of a dark brownish colour and contains at least 8 % free fatty acid expressed as oleic acid .' 11 . In Article 19 :  in paragraph 2 the following points (f) and (g) are added : '(f) whether the butter is to be denatured ; (g) the Member State on whose territory denaturing or processing of the butter into concentrated butter or a premixture takes place .',  in paragraph 4, point (a) is replaced by the following : '(a) it is accompanied by the written undertaking referred to in Articles 4 and 5 or in Article 15a 0 );'.  the following is added to paragraph 5 : 'and, where appropriate , situated in another Member State .' 12 . In the second subparagraph of Article 20 (2), 'proces ­ sing of the butter into concentrated butter' is replaced by 'denaturing or processing of the butter into concentrated butter or a premixture'. 13 . In Article 21 :  the following is added to the first subparagraph of paragraph 1 : 'and may differ depending on whether the butter is intended for processing either into concen ­ trated butter or into a premixture or for denatu ­ ring.',  in paragraph 2 :  'the processing of the butter into concentrated butter and, where appropriate, the addition ' is replaced by ' the denaturing or processing of the butter either into concentrated butter or Article 2 Point 38 in Part II of the Annex to Regulation (EEC) No 1687/76 is hereby replaced by the following : '38 . Commission Regulation (EEC) No 2409/86 of 30 July 1986 on the sale of intervention butter intended for incorporation in compound feeding ­ stuffs (38). On the dispatch of butter in its natural state intended for processing into concentrated butter or into a premixture :  Section 104 :  Destinada a ser transformada en mante ­ quilla concentrada o en pre-mezcla e incor ­ porada ulteriormente en los piensos compuestos para animales  Reglamento (CEE) n ° 2409/86  Bestemt til forarbejdning til koncentreret smÃ ¸r eller til en forblanding og senere iblanding i foderblandinger  forordning (EÃF) nr. 2409/86 8 . 10 . 86 Official Journal of the European Communities No L 285/ 15  Zur Verarbeitung zu Butterfett oder zu einer Vormischung und zur spÃ ¤teren Beimengung in Mischfutter  Verordnung (EWG) Nr. 2409/86  Destine a Ã ªtre incorporÃ © dans des aliments composÃ ©s pour animaux  rÃ ¨glement (CEE) n0 2409/86  Destinato ad essere incorporato negli alimenti composti per animali  regola ­ mento (CEE) n . 2409/86  Ã Ã ¿Ã ½ ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã µ Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ Ã ® Ã Ã µ Ã ±Ã Ã Ã ¹Ã ºÃ  Ã ¼Ã µÃ ¯Ã ³Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ½Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ±Ã Ã Ã ¸Ã µÃ ¯ Ã ¼Ã µÃ Ã ­ÃÃ µÃ ¹Ã Ã ± Ã Ã Ã ¹Ã  Ã Ã Ã ½Ã ¸Ã µÃ Ã µÃ  Ã ¶Ã Ã ¿Ã Ã Ã ¿Ã Ã ­Ã   Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( EOK) Ã ±Ã Ã ¹Ã ¸. 2409/86  Bestemd om te worden bijgemengd in mengvoeder  Verordening (EEG) nr. 2409/86  For processing into concentrated butter or into a premixture and later incorporation in compound feedingstuffs  Regulation (EEC) No 2409/86  Destinada a ser incorporada em alimentos composto para animais  Regulamento (CEE) n ? 2409/86,  Destine Ã Ã ªtre transformÃ © en beurre concentrÃ © ou en  prÃ ©mÃ ©lange et incorporÃ © ultÃ ©rieurement dans les aliments composÃ ©s pour animaux  rÃ ¨glement (CEE) n0 2409/86  Section 106 : The date before which the concentrated butter or premixture must be incorporated in compound feedingstuffs . On the dispatch of concentrated butter or premix ­ ture which has been mixed with other fatty substances :  Section 104 :  Destinato ad essere trasformato in burro concentrato o in premiscela e successiva ­ mente incorporato in alimenti composti per animali  regolamento (CEE) n . 2409/86  Bestemd om te worden verwerkt tot boter ­ concentraat of in een voormengsel en daarna te worden bijgemengd in mengvo ­ eder  Verordening (EEG) nr. 2409/86  Destinada a ser incorporada en piensos compuestos para animales  Reglamento (CEE) n ° 2409/86  Destinada a ser transformada em manteiga concentrada ou em prÃ ©-mistura e posterior ­ mente incorporada em alimentos compostos para animais  Regulamento (CEE) n ? 2409/86,  Bestemt til iblanding i foderblandinger  forordning (EÃF) nr. 2409/86  Zur Beimengung in Mischfutter  Verord ­ nung (EWG) Nr. 2409/86  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã Ã ¹Ã  Ã Ã Ã ½Ã ¸Ã µÃ Ã µÃ  Ã ¶Ã Ã ¿Ã Ã Ã ¿Ã Ã ­Ã   Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2409/86  For incorporation in compound feeding ­ stuffs  Regulation (EEC) No 2409/86  Section 106 : The date before which the concentrated butter or the premixture must be incorporated in compound feedingstuffs . On the dispatch of butter after processing into concentrated butter or into a premixture , and, where appropriate, with the addition of the products referred to in Article 6 (2) of Regulation (EEC) No 2409/86 :  Section 104 :  Destine a Ã ªtre incorpore dans des aliments composÃ ©s pour animaux  rÃ ¨glement (CEE) n0 2409/86  Destinato ad essere incorporato negli alimenti composti per animali  regola ­ mento (CEE) n . 2409/86  Destinada a ser incorporada en piensos compuestos para animales  Regulamento (CEE) n ° 2409/86  Bestemd om te worden bijgemengd in mengvoeder  Verordening (EEG) nr. 2409/86  Bestemt til iblanding i foderblandinger  forordning (EÃF) nr. 2409/86  Destinada a ser incorporada em alimentos compostos para animais  Regulamento (CEE) n ? 2409/86 ,  Zur Beimengung in Mischfutter  Verord ­nung (EWG) Nr. 2409/86  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã Ã ¹Ã  Ã Ã Ã ½Ã ¸Ã µÃ Ã µÃ  Ã ¶Ã Ã ¿Ã Ã Ã ¿Ã Ã ­Ã   Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2409/86  Section 106 : The date before which the concentrated butter or premixture must be incorporated in compound feedingstuffs,  For incorporation in compound feeding ­ stuffs  Regulation (EEC) No 2409/86 No L 285/ 16 Official Journal of the European Communities 8 . 10 . 86  For denaturing  Regulation (EEC) No 2409/86  Destine a Ã ªtre denature  rÃ ¨glement . (CEE) n0 2409/86  Destinato ad essere denaturato  regola ­ mento (CEE) n . 2409/86  Section 107 : Number and date of the analysis report for the mixture referred to in Section 104 . The analysis report referred to in Section 107 shall be authenticated by the competent authorities and shall make reference to the number and registra ­ tion date of the T 5 . On the dispatch of the butter in its natural state intended for denaturing :  Section 104 :  Bestemd voor denaturering  Verordening (EEG) nr. 2409/86  Destinada a ser desnaturada  Regula ­ mento (CEE) n ? 2409/86 ,  Section 106 : The date before which the butter must be denatured  Destinada a ser desnaturalizada  Regla ­ mento (CEE) n ° 2409/86  Bestemt til denaturering  forordning (EÃF) nr . 2409/86 (  ") OJ No L 208 , 31 . 7 . 1986 , p. 29 .'  Zur Denaturierung  Verordnung (EWG) Nr. 2409/86 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of he European Communities.  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¼Ã µÃ Ã ¿Ã Ã Ã ¹Ã Ã ¸Ã µÃ ¯  Ã Ã ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2409/86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 1986 . For the Commission Frans ANDRIESSEN Vice-President